UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 FORM20 - F ¨ REGISTRATION STATEMENTPURSUANT TO SECTION12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF1934 OR x ANNUAL REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF1934 OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF1934 Commission File Number1 - COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO (Exact Name of Registrant as Specified in its Charter) BRAZILIAN DISTRIBUTION COMPANY (Translation of Registrant’s name into English) THE FEDERATIVE REPUBLIC OF BRAZIL (Jurisdiction of incorporation or organization) Christophe Hidalgo, Chief Financial Officer Phone: +55 11 3886-0421 Fax: +55 11 3884-2677 gpa.ri@gpabr.com Avenida Brigadeiro Luiz Antonio, 3,142 01402-901 São Paulo, SP, Brazil (Address of principal executive offices) Securities registered or to be registered pursuant to Section12(b) of the Act. Title of each class Name of each exchange on which registered Preferred Shares, without par value* New York Stock Exchange** American Depositary Shares (as evidenced by American Depositary Receipts), each representing one Preferred Share New York Stock Exchange * The Preferred Shares are non-voting, except under limited circumstances. **
